PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of Dyvorne et al. 
Appl. No.: 17/065,356
Filed: October 7, 2020
Attorney Docket : O0354.70035US03
For:  SYSTEM AND METHODS FOR DETECTING ELECTROMAGNETIC INTERFERENCE IN PATIENTS DURING MAGNETIC RESONANCE IMAGING
:::::::


WITHDRAWAL FROM ISSUE
37 CFR 1.313



The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have not been paid.  If the issue fee and the publication fee have been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

Telephone inquiries should be directed to Judy Nguyen, Supervisory Patent Examiner, at (571) 272-2258.  The application is being forwarded to the examiner for action.

/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                    _____________________
Tashiana R. Adams, 
Director - Technology Center 2800

TA:jn:kt
/JUDY NGUYEN/